Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5, 8-15, 19-20, and 22-28 are objected to because of the following informalities: 
In claim 1, line 9, rephrase “said filters” to read --said acoustic filters--. Also, in claim 19, line 6, rephrase “said filter” to read --said acoustic filter--.
In claim 12, line 2 and claim 26, lines 3-4, rephrase “said open area” to read --said open surface area--.
In claim 28, line 3, rephrase “an open area of said acoustic ports” to read --the open area of said upper and lower acoustic ports--
Claims 2-5, 8-11, 13-15, 20, and 22-27 are objected to based on dependency to an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “member” in claims 1 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as member are a generic placeholder for the word “means”. For examination purposes, “member” in claims 1 and 3 is interpreted as having a circular shape made of a solid material, such as stainless steel, a dense polymeric material or other material of high density to block any sound through the member, which is configured to be slidable on a top surface (Specification, Page 6, line 20 and Page 8, lines 7-9).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 11-14, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said insert" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “said insert" in claim 4, line 3 to read --an insert-- or make claim 4 depend on claim 2 instead of claim 1. 
Claim 11, lines 2-3 and claim 25, lines 2-3, recite the limitation "said DC flow resistance of said at least one acoustic membrane and of said at least one acoustic mesh".  There is insufficient antecedent basis for this limitation in the claims. Rephrase "said DC flow resistance of said at least one acoustic membrane and of said at least one acoustic mesh" in claim 11, lines 2-3 and claim 25, lines 2-3, to read --said DC flow resistance of said at least one acoustic membrane and a DC flow resistance of said at least one acoustic mesh--.
Claims 12-14 and 26-28 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161).
	Regarding claim 1, Voix discloses (Paragraphs 29-32; Figures 3-5) an earplug 1 (Paragraph 30 and Figure 1, ear device 1 comprising main body 2) for selective attenuation of sound from the environment reaching the inner ear of a user (Paragraph 30 and Figure 3, The main body 2 might have at least two filtering modes, such as filtering modes I, II and III), said earplug 1 comprising: - a body 2,20’ (Paragraph 30 and Figure 3, main body 2 and protrusion 20’) having at least two sound paths 24',24'',24''' (Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' extend through main body 2) extending through said body 2,20’, wherein a filter 25',25'',25''' (Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering material 25', 25'', and 25''') is arranged in each of said at least two sound paths 24',24'',24''', the ear plug 1 comprising: a top surface 16 (Paragraph 30 and Figures 3-5, outermost face 16) with at least two inlets (Paragraph 31 and Figures 4a-5, each of the three derivative canals 24', 24'' and 24''' have a respective inlet facing ambient air) facing the ambient air, - an acoustic filter (Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering material 25', 25'', and 25''', which is construed a as a mesh. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port) arranged in each of said at least two sound paths 24',24'',24''' comprising at least one acoustic membrane, and/or at least one acoustic mesh 25',25'',25''' (Paragraph 31, By way of example, and not a limitation, the filtering material 25', 25'' and 25''' can be selected as to filter all the frequencies, but the frequencies of the human voice, or to filter the frequencies associated with impulse noises. The filtering material 25', 25'' and 25''' can be selected from various materials such as, but not limited to, layers of plastic or metallic meshes), an acoustic chamber (Paragraph 31 and Figures 4a-5, acoustic chamber formed in the three derivative canals 24', 24'' and 24''' between the filtering material 25',25'',25''' and the canal 24 adjacent the innermost face 18) and a lower acoustic port (Paragraph 31 and Figures 4a-5, lower acoustic port formed at the connection between the three derivative canals 24', 24'' and 24''' and the canal 24 adjacent the innermost face 18), wherein a specific attenuation of sound passing each of said acoustic filters (Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering material 25', 25'', and 25'''. Also, each of the derivative canals 24’,24’’,24’’’ having an acoustic chamber and a lower acoustic port) is determined by a combination of a selected size of an open area (Paragraph 31, selecting the open area of the lower acoustic port of the derivative canals 24', 24'' and 24''' to inherently provide a desired attenuation) of said lower acoustic port (Paragraph 31 and Figures 4a-5, lower acoustic port formed at the connection between the three derivative canals 24', 24'' and 24''' and the canal 24 adjacent the innermost face 18) and a selected size of an open surface area (Paragraph 31, selecting the open surface area of filter meshes 25',25'',25''' to inherently provide a desired attenuation) of said at least one acoustic membrane and/or said at least one acoustic mesh 25',25'',25''' and a selected air permeability (Paragraph 31, selecting the air permeability of filter meshes 25',25'',25''' to inherently provide a desired attenuation) of said at least one acoustic membrane and/or said at least one acoustic mesh 25',25'',25''', and - a member 22 (Paragraph 32, knob 22 arranged on outermost face 16 of the main body 2; This is an equivalent structure as defined by the 112f analysis above) arranged at said top surface 16 configured to slide between different positions (Paragraph 32 and Figure 5, The knob 22 is rotatably attached to the outermost face 16 of the main body 2 so as to easily allow a wearer to turn the knob 22 towards the desired filtering mode I, II or III. Knob 22 slides to different positions as it continuously contacts with the outermost face 16) to activate or deactivate (Paragraph 32 and Figure 5, slidably rotating the knob so that the channel 30 of knob 22 connects with a respective derivative canal 24',24'',24''' for activation of one of the derivative canal and deactivation of the other two derivative canals) the at least two sound paths 24',24'',24'''.

	Boyle teaches (Paragraphs 22-23, 26; Figure 1) an analogous earplug 100,126 (Paragraphs 22-23 and Figure 1, headphone with upper shell 100 and lower shell 126 with filters providing a desired acoustic resistance) with an analogous acoustic filter 132,134 (Paragraphs 23 and 26, heat staking screens 134 that are water resistant and have the desired acoustic resistance for providing the desired acoustic response of the headphone is construed as a mesh and the additional ports 132 are construed as an upper acoustic port) arranged in each of said at least two analogous sound paths 132 (Paragraph 23 and Figure 1, first and second sound paths formed by additional ports 132 which enter into a front cavity 128) comprising an upper acoustic port (Paragraphs 23, 26, and Figure 1, additional ports 132 form an upper acoustic port between an inlet and water resistance screen 134), wherein a specific attenuation of sound passing each of said analogous acoustic filters 132,134  is determined by a selected size of an open area (Paragraph 26, selecting the open area of the space within the ports 132 to inherently provide a desired attenuation) of said upper acoustic port (Paragraphs 23, 26, and Figure 1, additional ports 132 form an upper acoustic port between an inlet and water resistance screen 134).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least two sound paths at a position of the the respective inlet and acoustic filter of Voix, so that there is an upper acoustic port between the respective inlet and acoustic filter, as taught by Boyle, in order to provide an improved ear plug with an upper acoustic port having an ideal size for a desired acoustic impedance of the acoustic filter through sound paths (Boyle, Paragraph 26).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161) and in further view of Brown (U.S. Patent Pub. No. 20160022499). 
	Regarding claim 2, the combination of Voix in view of Boyle discloses the invention as described above but fails to explicitly disclose an insert arranged in said body having at least two sound passages where said acoustic filters are arranged. 
	Brown teaches (Paragraphs 21-22, 27-28, 34; Figure 2) an analogous earplug 10 (Paragraph 21 and Figure 1, adjustably attenuating ear plug 10) further comprising an insert 26 (Paragraphs 27, 34, and Figure 2, mated disk 26 with stubs 50 for engagement with openings 24a for facilitating insertion) arranged in said analogous body 12 (Paragraph 22 and Figure 2, flexible body 12) having at least two sound passages 32 (Paragraph 28 and Figure 2, at least one hole 32).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the body (Voix, Paragraph 30 and Figure 2, main body 2) with the at least two sound paths (Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''') of Voix in view of Boyle, so that the body includes a tunnel which is shaped to receive an insert having at least two sound passages which form the at least two sound paths, as taught by Brown, in order to provide an improved earplug having an insert with sound passages disposed within the body allowing for adjustability and assembly of the insert with the body (Brown, Paragraph 34).  
Therefore, the combination of Voix in view of Boyle in view of Brown discloses (in Figure 3 of Voix; in Paragraphs 27, 34, and Figure 2 of Brown) an insert (Brown, Paragraphs 27, 34, and Figure 2, mated disk 26 with stubs 50 for engagement with openings 24a for facilitating insertion) arranged in said body (Modification of Figure 3 of Voix in view of Figure 2 of Brown, modifying the main body 2 of Voix with the sound paths 24’,24’’,24’’’ of Voix so that the main body 2 of Voix is shaped to receive an insert having sound passages that form the sound paths, such as the body 12 of Brown having a tunnel 20 of Brown to receive the insert 26 of Brown comprising the sound passages 32 of Brown which form the sound paths) having at least two sound passages (Modification of Figure 3 of Voix in view of Figure 2 of Brown, modifying the main body 2 of Voix with the sound paths 24’,24’’,24’’’ of Voix so that the main body 2 of Voix is shaped to receive an insert having sound passages that form the sound paths, such as the body 12 of Brown having a tunnel 20 of Brown to receive the insert 26 of Brown comprising the sound passages 32 of Brown which form the sound paths) where said acoustic filters (Modification of Figure 3 of Voix in view of Figure 2 of Brown, modifying each sound path formed by the sound passages 32 of Brown to include the acoustic filter meshes 25’,25’’,25’’’ of Voix) are arranged.
Regarding claim 4, the combination of Voix in view of Boyle discloses the invention as described above and further discloses (in Paragraphs 29-30 and Figures 3-5 of Voix) wherein said body 2,20’ comprises a lower body (Paragraphs 29-30, Figures 3-5, and see Modified Figure 1 below, lower body is considered as the protrusion 20’ and a portion of the main body 2 between the innermost face 18 and the split of the canal 24 into the derivative canals 24’,24’’,24’’’) comprising a first portion (Paragraphs 29-30, Figures 3-5, and see Modified Figure 1 below, portion of the main body 2 between the innermost face 18 and the split of the canal 24 into the derivative canals 24’,24’’,24’’’) and a second portion 20’ (Paragraph 29 and Figure 5, protrusion 20’) with a tubular end (Paragraph 29 and Figure 5, protrusion 20’ shaped with a tubular end) to be inserted into the ear canal (Paragraph 29, protrusion 20' intended to be inserted inside of a wearer's ear canal).

    PNG
    media_image1.png
    389
    409
    media_image1.png
    Greyscale


Brown teaches (Paragraphs 21-22, 26-27, 34; Figures 1-3) an analogous earplug 10 (Paragraph 21 and Figure 1, adjustably attenuating ear plug 10) wherein said analogous body 12 (Paragraph 22 and Figure 2, flexible body 12) comprises an analogous lower body 12 (Paragraph 22 and Figure 2, flexible body 12 is considered a lower body) comprising a first portion 24 (Paragraph 26 and Figure 3, overarching lip 24) of a diverging cone shape (Paragraph 26 and Figure 3, overarching lip 24 is a diverging cone shape as given by angled internal and external surfaces 16,18) for housing an insert 26 (Paragraphs 27, 34, and Figure 2, mated disk 26 with stubs 50 for engagement with openings 24a for facilitating insertion) and a second portion 20 (Paragraph 22 and Figure 3, internal and external surfaces 16,18 of tunnel 20 below the lip 24) with a tubular end (Paragraph 22 and Figure 3, internal and external surfaces 16,18 of tunnel 20 below the lip 24 has a diameter which forms a tubular end) to be inserted into the ear canal (Paragraph 24, vanes 22 on external surfaces 18 of tunnel for further securement of earplug 10 into ear canal). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the lower body (Voix, Paragraph 30 and Figure 2, lower portion of main body 2) of Voix in view of Boyle, so that the lower body has a cone-shaped first portion which is shaped to receive an insert having at least two sound passages which form the at least two sound paths, as taught by Brown, in order to provide an improved earplug having an insert with sound passages disposed within the body allowing for adjustability and assembly of the insert with the body (Brown, Paragraph 34).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161) and in further view of Dyer et al. (U.S. Patent Pub. No. 20030196850) and Smith (U.S. Patent Pub. No. 20140190493).
Regarding claim 3, the combination of Voix in view of Boyle discloses the invention as described above and further discloses (in Paragraphs 30-31 and Figures 3-5 of Voix) said body 2 comprises an upper body 16 (Paragraphs 30-31, Figures 3-5, upper body is construed as the outermost face 16 which has a track race shape) with said top surface 16.
However, the combination of Voix in view of Boyle fails to explicitly disclose an upper body with said top surface comprising a side wall protruding from said top surface, wherein inward facing rims are arranged at said side wall for engagement with recesses of said member for holding the member while enabling the member to slide between distinct positions.
	Dyer teaches (Paragraphs 53-55; Figure 8) an analogous earplug (Paragraph 53 and Figure 8, earmold with audio device) wherein said analogous body 103,104,360,705 (Figure 8, body formed by first protrusion 103, second protrusion 360, valley 705, and inner surfaces of cavity 104) comprises an analogous upper body (Paragraph 54 and Figure 8, Front portion 835, top portion 840 and bottom portion 850 of audio device 505 preferably conform with the corresponding inner surfaces of cavity 104) with said analogous top surface (Paragraph 54 and Figure 8, inner surface of cavity 104 corresponding to front portion 835 which has a sound bore 340. Although there is only one inlet in this top surface, the structure of this surface is still analogous as the limitation of having multiple inlets has already been disclosed) comprising a side wall (Paragraph 54 and Figure 8, inner surface of cavity 104 corresponding to top portion 840 and bottom portion 850 protrude from the inner surface of cavity 104 corresponding to front portion 835) protruding from said analogous top surface (Paragraph 54 and Figure 8, inner surface of cavity 104 corresponding to front portion 835), wherein inward facing rims 350 (Paragraphs 54-55 and Figure 8, short retention flaps 350 arranged on inner surfaces of cavity 104 corresponding to top portion 840 and bottom portion 850) are arranged at said side wall (Paragraph 54 and Figure 8, inner surface of cavity 104 corresponding to top portion 840 and bottom portion 850). 

However, the combination of Voix in view of Boyle in view of Dyer fails to explicitly disclose wherein inward facing rims for engagement with recesses of said member for holding the member while enabling the member to slide between distinct positions.
	Smith teaches (Paragraphs 28, 41; Figures 2, 4B-5) an analogous earplug 100,200 (Paragraphs 28, 41, and Figure 2, hearing protection device 1 with earplug body 100 and an adjustable sound attenuation assembly 200) with analogous inward facing rims 212 (Paragraph 41 and Figure 4B, protrusion 212) for engagement (Paragraph 41 and Figures 4B-5, case protrusion 212 may be a continuous ring inside the hollow barrel portion 210 as shown in FIG. 4B or may include one or more tabs or bumps. The case protrusion 212 may be configured to engage a suitable feature on the attenuator insert 300 such as a retaining groove 340) with recesses 340 (Paragraph 41 and Figure 5, retaining groove 340) of said analogous member 300 (Paragraph 41 and Figure 5, attenuator insert 300 is an equivalent structure as defined by the 112f analysis above) for holding (Paragraph 41, When a case protrusion 212 and a retaining groove 340 are present, the user of the hearing protection device 1 may experience a snapping sound when the attenuator insert 300 is inserted into the attenuator case 200 as an assurance that the attenuator insert 300 has been correctly inserted) the analogous member 300 while enabling the analogous member 300 to slide between distinct positions (Paragraph 43, The attenuator insert 300 may be rotatable within the hollow barrel portion 210 of the attenuator case 200 about an insert rotation axis 55 to adjust the sound attenuation level of the hearing protection device 1).
.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161) and in further view of Berg et al. (U.S. Patent Pub. No. 20060042865)
	Regarding claim 5, the combination of Voix in view of Boyle discloses the invention as described above and further discloses (in Paragraphs 30-31 and Figures 1, 4a-5 of Voix; in Figure 1 of Boyle) wherein the earplug (Voix, Paragraph 30 and Figure 1, ear device 1 comprising main body 2) comprises a first sound passage 24' (Voix, Paragraph 31 and Figures 4a-5, derivative canal 24' extending through main body 2) with a first acoustic filter (Voix, Paragraph 31 and Figures 4a-5, derivative canal 24' filled with a respective filtering material 25' is construed as a mesh. Also, the derivative canal 24’ having an acoustic chamber and lower acoustic port) comprising a first upper acoustic port (Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle), a first acoustic mesh 25' (Voix, Paragraph 31, The filtering material 25' can be selected from various materials such as, but not limited to, layers of plastic or metallic meshes), a first acoustic chamber (Voix, Paragraph 31 and Figures 4a-5, acoustic chamber formed in the derivative canal 24' between the filtering material 25' and the canal 24 adjacent the innermost face 18) and a first lower acoustic port (Voix, Paragraph 31 and Figures 4a-5, lower acoustic port formed at the connection between the derivative canal 24' and the canal 24 adjacent the innermost face 18), and comprises a second sound passage 24'' (Voix, Paragraph 31 and Figures 4a-4b, derivative canal 24'' extending through main body 2) with a second acoustic filter (Voix, Paragraph 31 and Figures 4a-4b, derivative canal 24’’ filled with a respective filtering material 25’’ is construed as a mesh. Also, the derivative canal 24’’ having an acoustic chamber and lower acoustic port) comprising a second upper acoustic port (Modification of Figure 4a of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’’ within the derivative canal 24’’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle), a second acoustic mesh 25’' (Voix, Paragraph 31, The filtering material 25'’ can be selected from various materials such as, but not limited to, layers of plastic or metallic meshes), a second acoustic chamber (Voix, Paragraph 31 and Figures 4a, acoustic chamber formed in the derivative canal 24’’ between the filtering material 25’’ and the canal 24 adjacent the innermost face 18) and a second lower acoustic port (Voix, Paragraph 31 and Figures 4a, lower acoustic port formed at the connection between the derivative canal 24’’ and the canal 24 adjacent the innermost face 18). 
	However, the combination of Voix in view of Boyle fails to explicitly disclose a second acoustic filter comprising a first acoustic membrane and a second acoustic membrane.  
	Berg teaches (Paragraphs 24, 27-28; Figures 1-4) an analogous earplug (Paragraph 24 and Figure 1, passive hearing protection earplug with filter for sound adjustment) with an analogous second acoustic filter 21,31 (Paragraphs 27-28 and Figures 2-3, passive acoustic filter elements 21 and 31 are construed as membranes and the space between the acoustic filter elements 21 and 31 within the orifices 20,30 is considered an acoustic chamber) comprising a first acoustic membrane 21 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter element 21 consists of a membrane 26) and a second acoustic membrane 31 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter element 31 consists of a membrane).  
 	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second acoustic chamber (Paragraph 31 and Figures 4a, acoustic chamber formed in the derivative canal 24’’ between the filtering material 25’’ and the canal 24 adjacent the innermost face 18) of the second acoustic filter of Voix in view of Boyle, so that there is a first acoustic membrane and second acoustic membrane which define the second acoustic chamber, as taught by Berg, in order to provide an improved earplug with acoustic filter first and second membranes within the sound path, in which the membranes lead to a high-pass characteristic of the filter component (Berg, Paragraph 28).
	Regarding claim 10, the combination of Voix in view of Boyle discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle) wherein a stiffness of said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'' and 25') is a first parameter (Voix, Paragraph 31, changing an open surface area adjusts a stiffness parameter of the filtering acoustic mesh 25’,25’’,25’’’ which inherently controls a specific frequency response) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle) and hence the attenuation thereof, which is controlled by changing the open surface area (Voix, Paragraph 31, filtering mesh material 25', 25'',25' has an inherent open surface area) of said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'' and 25').
	However, the combination of Voix in view of Boyle fails to explicitly disclose wherein a stiffness of said at least one acoustic membrane is a first parameter for determination of a specific frequency response of said acoustic filter and hence the attenuation thereof, which is controlled by changing the open surface area of said at least one acoustic membrane.
Berg teaches (Paragraphs 24, 27-28; Figures 1-4) an analogous earplug (Paragraph 24 and Figure 1, passive hearing protection earplug with filter for sound adjustment) with an analogous acoustic filter 21,31 (Paragraphs 27-28 and Figures 2-3, passive acoustic filter elements 21 and 31 are construed as membranes and the space between the acoustic filter elements 21 and 31 within the orifices 20,30 is considered an acoustic chamber) comprising at least one acoustic membrane 21,31 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an acoustic chamber (Paragraph 31 and Figures 4a, acoustic chamber formed in the derivative canal 24’’ between the filtering material 25’’ and the canal 24 adjacent the innermost face 18) of an acoustic filter of Voix in view of Boyle, so that there is a first acoustic membrane and second acoustic membrane which define the second acoustic chamber, as taught by Berg, in order to provide an improved earplug with acoustic filter first and second membranes within the sound path, in which the membranes lead to a high-pass characteristic of the filter component (Berg, Paragraph 28).
Therefore, the combination of Voix in view of Boyle in view of Berg discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle; in Paragraphs 27-28 and Figures 3-4 of Berg) wherein a stiffness of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26) is a first parameter (Berg, Paragraphs 27-28, changing an open surface area adjusts a stiffness parameter of the filtering acoustic membrane 21,31 which inherently controls a specific frequency response) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’’ of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30) and hence the attenuation thereof, which is controlled by changing the open surface area (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 have an inherent open surface area) of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26).
Claims 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161) and in further view of Berg et al. (U.S. Patent Pub. No. 20060042865) and Hossain (U.S. Patent Pub. No. 20180237967) and Coates et al. (WO 2010063079 A1).
	Regarding claim 8, the combination of Voix in view of Boyle discloses the invention as described above but fails to explicitly disclose wherein said at least one acoustic membrane is made of a polymeric material, such as PTFE, and are configured as a thin porous film with an air permeability within the range 2s at a pressure of 200 Pa and with a DC flow resistance within the range of 2500-40 000 MKS Rayls.
	Berg teaches (Paragraphs 24, 27-28; Figures 1-4) an analogous earplug (Paragraph 24 and Figure 1, passive hearing protection earplug with filter for sound adjustment) with an analogous acoustic filter 21,31 (Paragraphs 27-28 and Figures 2-3, passive acoustic filter elements 21 and 31 are construed as membranes and the space between the acoustic filter elements 21 and 31 within the orifices 20,30 is considered an acoustic chamber) comprising at least one acoustic membrane 21,31 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an acoustic chamber (Paragraph 31 and Figures 4a, acoustic chamber formed in the derivative canal 24’’ between the filtering material 25’’ and the canal 24 adjacent the innermost face 18) of an acoustic filter of Voix in view of Boyle, so that there is a first acoustic membrane and second acoustic membrane which define the second acoustic chamber, as taught by Berg, in order to provide an improved earplug with acoustic filter first and second membranes within the sound path, in which the membranes lead to a high-pass characteristic of the filter component (Berg, Paragraph 28).
	However, the combination of Voix in view of Boyle in view of Berg fails to explicitly disclose wherein said at least one acoustic membrane is made of a polymeric material, such as PTFE, and are configured as a thin porous film with an air permeability within the range of 4- 150 L/m2s at a pressure of 200 Pa and with a DC flow resistance within the range of 2500-40 000 MKS Rayls.
	Hossain teaches (Paragraphs 23, 47, 52, 55, 64, 91; Figure 2) wherein said at least one analogous acoustic membrane (Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 with membrane 12 arranged between two carrier layers 11, as a result of which the membrane layer 12 is protected, such that the resulting vent is capable of withstanding mechanical forces in application) is made of a polymeric material, such as PTFE (Paragraph 47 and Figure 2, the membrane 12 and/or the carrier layer 11 of the inventive protective vent 10 can be made of polytetrafluorethylene PTFE), and are configured as a thin (Paragraph 64, individual fibers of the carrier material 11 as well as the membrane 12 have thin layer thicknesses) porous film (Paragraphs 23 and 52, porous distribution on carrier layers 11 and membrane 12) with an air permeability within the range of 4- 150 L/m2s (Paragraph 91 and Figure 2, air permeability of 15 L/m2s can be achieved; see MPEP 2144.05 Obviousness of Overlapping Ranges, since air permeability is 15 L/m2s anticipates the claimed range of 4-150 L/m2s) at a pressure of 200 Pa (Paragraph 32, The increased pressure applied to the protective vent on one side is 200 Pa Pascal during the measurement and the test area is 20 cm.sup.2 of the protective vent, in particular according to ISO 9237:1995-12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one acoustic membrane of Voix in view of Boyle in view of Berg, so that the acoustic membrane is made of a polymeric material of thin porous film with an air permeability within the range of 4-150 L/m2s, as taught by Hossain, in order to provide an improved earplug with an enhanced acoustic membrane that is constructed of a thin porous film with an optimal air permeability withstanding mechanical forces ultimately applicable in providing a higher attenuation of decibel sound (Hossain, Paragraph 91).
	However, the combination of Voix in view of Boyle in view of Berg in view of Hossain fails to explicitly disclose a DC flow resistance within the range of 2500-40 000 MKS Rayls. 
	Coates teaches (Page 3, lines 26-29; Page 4, lines 1-3) an analogous acoustic membrane (Page 3, lines 26-29, composite acoustic product comprising a porous limp sheet with a relatively high flow resistance, and a layer of porous bulk absorber attached to one side of the acoustic sheet and having a flow resistance substantially smaller than the sheet) having a DC flow resistance within the range of 2500-40 000 MKS Rayls (Page 4, lines 1-3, the composite acoustic product provided by these embodiments may exhibit locally reactive acoustic behavior and an overall flow resistance desirable for acoustic products, such as between 2800 MKS Rayls and 8000 MKS Rayls; see MPEP 2144.05 Obviousness of Overlapping Ranges, since a DC flow resistance range of between 2800 MKS Rayls and 8000 MKS Rayls anticipates the claimed range of 2500-40000 MKS Rayls). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material property for the acoustic resistance of the acoustic membrane of  Voix in view of Boyle in view of Berg in view of Hossain, so that the DC flow resistance is within the range of 2,500-40,000 MKS Rayls, as taught by Coates, in order to provide an improved earplug with an enhanced acoustic membrane with an ideal acoustic resistance range to achieve a sound attenuation of 30 decibels such that the properties of the acoustic membrane are able to produce a desired high attenuation sound by correctly fitting the earplug (Coates, Page 4, lines 1-3). 
Regarding claim 11, the combination of Voix in view of Boyle in view of Berg in view of Hossain in view of Coates discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle; in Paragraphs 27-28 and Figures 3-4 of Berg; in Paragraphs 55, 91 and Figure 2 of Hossain; in Page 3, lines 26-29 and Page 4, lines 1-3 of Coates) wherein the DC flow resistance (Coates, Page 4, lines 1-3, The acoustic composite membrane has an airflow resistance of between 2800 MKS Rayls and 8000 MKS Rayls) of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26; Hossain, Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 with membrane 12 arranged between two carrier layers 11; Coates, Page 3, lines 26-29, composite acoustic membrane) and a DC flow resistance (Voix, Paragraph 31,there is an inherent DC flow resistance of filtering mesh material 25', 25'' and 25') of said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'' and 25'), respectively, is a second parameter (Voix, Paragraph 31, changing an open surface area and air permeability adjusts a DC flow resistance parameter of the filtering acoustic mesh 25’,25’’,25’’’ which inherently controls a specific frequency response; Berg, Paragraphs 27-28, changing an open surface area and air permeability adjusts a DC flow resistance parameter of the filtering acoustic membrane 21,31 which inherently controls a specific frequency response) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’ of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30) and hence the attenuation thereof, which is controlled by changing the open surface area (Voix, Paragraph 31, selecting the open surface area of filter meshes 25',25'',25''' to inherently provide a desired attenuation; Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 have an inherent open surface area; Hossain, Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 has an inherent open surface area; Coates, Page 4, lines 1-3, composite acoustic membrane has an inherent open surface area) and said air permeability (Voix, Paragraph 31, filtering mesh material 25', 25'',25’’' has an inherent air permeability; Hossain, Paragraph 91 and Figure 2, air permeability of 15 L/m2s can be achieved) of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26; Hossain, Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 with membrane 12 arranged between two carrier layers 11; Coates, Page 3, lines 26-29, composite acoustic membrane) and said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'',25’’').
Regarding claim 12, the combination of Voix in view of Boyle in view of Berg in view of Hossain in view of Coates discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle; in Paragraphs 27-28 and Figures 3-4 of Berg; in Paragraphs 55, 91 and Figure 2 of Hossain; in Page 3, lines 26-29 and Page 4, lines 1-3 of Coates) wherein a surface weight, a thickness and/or said open surface area of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26; Hossain, Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 with membrane 12 arranged between two carrier layers 11; Coates, Page 3, lines 26-29, composite acoustic membrane) and said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'',25’’') is a third parameter (Voix, Paragraph 31, adjusting a surface weight, thickness, and open surface area parameter of the filtering acoustic mesh 25’,25’’,25’’’ inherently controls a specific frequency response; Berg, Paragraphs 27-28, adjusting a surface weight, thickness, and open surface area parameter of the filtering acoustic membrane 21,31 inherently controls a specific frequency response) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30), and hence the attenuation.
Regarding claim 13, the combination of Voix in view of Boyle in view of Berg in view of Hossain in view of Coates discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle; in Paragraphs 27-28 and Figure 3 of Berg) wherein a volume and shape of said acoustic chambers (Voix, Paragraph 31 and Figures 4a-5, acoustic chamber formed in the derivative canal 24' between the filtering material 25' and the canal 24 adjacent the innermost face 18; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’ between the filtering material 25',25'',25''' and the canal 24 adjacent the innermost face 18 of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30) is a fourth parameter (Voix, Paragraph 31 and Figures 4a-5, adjusting a volume and shape of the derivative canal 24’between the filtering material 25',25'',25''' and the canal 24 adjacent the innermost face 18  inherently controls a specific frequency response; Berg, Paragraphs 27-28 and Figure 3, adjusting a volume and shape of the acoustic chamber between filter membranes 21 and 31 inherently controls a specific frequency response) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30), and hence the attenuation.
Regarding claim 14, the combination of Voix in view of Boyle in view of Berg in view of Hossain in view of Coates discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Paragraph 23, 26, and Figure 1 of Boyle; in Figure 3 of Berg) an open surface area of said upper acoustic ports (Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle) and said lower acoustic ports (Voix, Paragraph 31 and Figures 4a-5, lower acoustic port formed at the connection between the three derivative canals 24', 24'' and 24''' and the canal 24 adjacent the innermost face 18) is a fifth parameter (Voix, Paragraph 31, adjusting an open surface area parameter of the lower acoustic port of the derivative canals 24', 24'' and 24''' to inherently provide a desired attenuation; Berg, Paragraphs 23, 26, adjusting an open surface area of the space within the ports 132 to inherently provide a desired attenuation) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30), and hence the attenuation.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161) and in further view of Bartholdi et al. (Filter Media Performance and Its Influence on Filtration Results-Experience, Expectations and Possibilities in Vacuum and Pressure Filtration, Sefar.com, FILTECH 2015-L13-Filter Media, February 24-26, 2015 - Cologne - Germany) and Saati (Saatifil Acoustex Technical Data Sheet, February 05, 2018)
Regarding claim 9, the combination of Voix in view of Boyle discloses the invention as described above but fails to explicitly disclose wherein said at least one acoustic mesh is made of a polymeric material, such as polyester, and are configured as a woven mesh of monofilaments of said polymeric material with an air permeability within the range of 250-2500 L/m2s at a pressure of 200Pa and a DC flow resistance within the range of 100-800 MKS Rayls.
Bartholdi teaches (Pages 2/17-4/17; Table 1) wherein said at least one analogous acoustic mesh (Pages 2-17-4/17, woven filter mesh fabric) is made of a polymeric material, such as polyester (Page 4/17, No. 16 in Table 1, Polyethylene terephthalate woven monofilament), and are configured as a woven mesh of monofilaments of said polymeric material (Page 4/17, No. 16 in Table 1, Polyethylene terephthalate woven monofilament) with an air permeability within the range of 250-2500 L/m2s (Page 4/17, No. 16 in Table 1, air permeability is 657 L/m2s at 200 Pa; see MPEP 2144.05 Obviousness of Overlapping Ranges, since air permeability is 657 L/m2s anticipates the claimed range of 250-2500 L/m2s) at a pressure of 200Pa. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one acoustic mesh of Voix in view of Boyle, so that the acoustic mesh is made of woven monofilaments of polymeric material with an air  L/m2s, as taught by Bartholdi, in order to provide an improved earplug with an enhanced acoustic mesh that is constructed of a woven polyester with an optimal air permeability that yields ideal filter performance when applied for filtering to both low and high sound attenuations (Bartholdi, Page 2/17).
However, the combination of Voix in view of Boyle in view of Bartholdi fails to explicitly disclose a DC flow resistance within the range of 100-800 MKS Rayls.
Saati teaches (Pages 1/4-2/4) an analogous acoustic mesh (Pages 1/4-2/4, Acoustic 260 is a precision woven mesh of smooth monofilament polyester polymer for acoustic filter in audio applications such as earbuds, headsets, and speakers) with a DC flow resistance within the range of 100-800 MKS Rayls (Page 2/4, Acoustic 260 with air flow resistance of 260 MKS Rayls; see MPEP 2144.05 Obviousness of Overlapping Ranges, since a DC flow resistance range of between 260 MKS Rayls anticipates the claimed range of 100-800 MKS Rayls).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material property for the acoustic resistance of the acoustic mesh of  Voix in view of Boyle in view of Bartholdi, so that the DC flow resistance is within the range of 100-800 MKS Rayls, as taught by Saati, in order to provide an improved earplug with an enhanced acoustic membrane with an ideal acoustic resistance range to achieve a high precision and consistency with a flat frequency response over the widest possible range, as well as efficient protection from dust, metal particles and liquids with strict airflow control in both low and high sound attenuation filters (Saati, Page 2/4). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Pub. No. 20160022499) in view of Voix et al. (U.S. Patent Pub. No. 20110158421) and in further view of Boyle et al. (U.S. Patent Pub. No. 20140072161).
Regarding claim 19, Brown discloses (Paragraphs 21, 27-28, 34; Figure 2) an insert 26 (Paragraphs 27, 34, and Figure 2, mated disk 26 with stubs 50 for engagement with openings 24a for facilitating insertion is arranged in flexible body 12) for use in an earplug or an in ear-device 10 (Paragraph 21 and Figure 1, adjustably attenuating ear plug 10) for attenuation of sound passing through (Paragraph 28 and Figure 2, at least one hole 32 for sound to pass through creating a sound attenuation based on a size of the holes 32) said insert 26, wherein said insert 26 comprises at least one sound passage 32 (Paragraph 28 and Figure 2, at least one hole 32). 
	However, Brown fails to explicitly disclose where an acoustic filter is arranged in said at least one sound passage, said acoustic filter comprising an upper acoustic port, at least one acoustic membrane and/or at least one acoustic mesh, an acoustic chamber and a lower acoustic port, and wherein a specific attenuation of sound passing said filter is determined by a combination of a selected size of an open area of said upper and lower acoustic ports, and a selected size of an open surface area of said at least one acoustic membrane and/or said at least one acoustic mesh, and a selected air permeability of said at least one acoustic membrane and/or said at least one acoustic mesh.
Voix teaches (Paragraphs 29-32; Figures 3-5) an analogous earplug 1 (Paragraph 30 and Figure 1, ear device 1 comprising main body 2 and protrusion 20’) where an acoustic filter (Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering material 25', 25'', and 25''', which is construed a as a mesh. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port) is arranged in said at least one analogous sound passage 24',24'',24''', said acoustic filter (Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering material 25', 25'', and 25''', which is construed a as a mesh. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port) comprising at least one acoustic membrane and/or at least one acoustic mesh 25',25'',25''' (Paragraph 31, By way of example, and not a limitation, the filtering material 25', 25'' and 25''' can be selected as to filter all the frequencies, but the frequencies of the human voice, or to filter the frequencies associated with impulse noises. The filtering material 25', 25'' and 25''' can be selected from various materials such as, but not limited to, layers of plastic or metallic meshes), an acoustic chamber (Paragraph 31 and Figures 4a-5, acoustic chamber formed in the three derivative canals 24', 24'' and 24''' between the filtering material 25',25'',25''' and the canal 24 adjacent the innermost face 18) and a lower acoustic port (Paragraph 31 and Figures 4a-5, lower acoustic port formed at the connection between the three derivative canals 24', 24'' and 24''' and the canal 24 adjacent the innermost face 18), and wherein a specific attenuation of sound passing said acoustic filter (Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering material 25', 25'', and 25''', which is construed a as a mesh. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port) is determined by a combination of a selected size of an open area (Paragraph 31, selecting the open area of the lower acoustic port of the derivative canals 24', 24'' and 24''' to inherently provide a desired attenuation) of said lower acoustic port (Paragraph 31 and Figures 4a-5, lower acoustic port formed at the connection between the three derivative canals 24', 24'' and 24''' and the canal 24 adjacent the innermost face 18), and a selected size of an open surface area (Paragraph 31, selecting the open surface area of filter meshes 25',25'',25''' to inherently provide a desired attenuation) of said at least one acoustic membrane and/or said at least one acoustic mesh 25',25'',25''', and a selected air permeability (Paragraph 31, selecting the air permeability of filter meshes 25',25'',25''' to inherently provide a desired attenuation) of said at least one acoustic membrane and/or said at least one acoustic mesh 25',25'',25'''.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify at least one sound passage of the insert of Brown, so that there is an acoustic filter with an acoustic mesh, acoustic chamber, and acoustic lower port, as taught by Voix, in order to provide an improved insert, having acoustic filter elements within the 
	However, the combination of Brown in view of Voix fails to explicitly disclose said acoustic filter comprising an upper acoustic port, wherein a specific attenuation of sound passing each of said acoustic filter is determined by a selected size of an open area of said upper acoustic port.
	Boyle teaches (Paragraphs 22-23, 26; Figure 1) an analogous earplug 100,126 (Paragraphs 22-23 and Figure 1, headphone with upper shell 100 and lower shell 126 with filters providing a desired acoustic resistance) wherein said analogous acoustic filter 132,134 (Paragraphs 23 and 26, heat staking screens 134 that are water resistant and have the desired acoustic resistance for providing the desired acoustic response of the headphone is construed as a mesh and the additional ports 132 are construed as an upper acoustic port) arranged in said at least one analogous sound passage 132 (Paragraph 23 and Figure 1, first and second sound paths formed by additional ports 132 which enter into a front cavity 128) comprises an upper acoustic port (Paragraphs 23, 26, and Figure 1, additional ports 132 form an upper acoustic port between an inlet and water resistance screen 134), wherein a specific attenuation of sound passing each of said analogous acoustic filters 132,134  is determined by a selected size of an open area (Paragraph 26, selecting the open area of the space within the ports 132 to inherently provide a desired attenuation) of said upper acoustic port (Paragraphs 23, 26, and Figure 1, additional ports 132 form an upper acoustic port between an inlet and water resistance screen 134).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least two sound paths (Modification of Figure 2 of Brown in view of Figure 5 of Voix: modifying the at least one hole 32 of Brown to include acoustic filters, such as the acoustic filters 25’,25’’,25’’’ of Voix in the derivative canals 24’,24’’,24’’’ of Voix) at a position of the respective inlet and acoustic filter of Brown in view of Voix, so that there is an upper acoustic port between the respective inlet and acoustic filter, as taught by Boyle, in order to .
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Pub. No. 20160022499) in view of Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161) and in further view of Berg et al. (U.S. Patent Pub. No. 20060042865)
Regarding claim 20, the combination of Brown in view of Voix in view of Boyle discloses the invention as described above and further discloses (in Paragraphs 27-28, 34, and Figure 2 of Brown; in Paragraphs 30-31 and Figures 1, 4a-5 of Voix; in Figure 1 of Boyle) wherein said insert (Brown, Paragraphs 27, 34, and Figure 2, mated disk 26 with stubs 50 for engagement with openings 24a for facilitating insertion is arranged in flexible body 12) comprises a first sound passage (Brown, Paragraph 28 and Figure 2, first hole 32; Voix, Paragraph 31 and Figures 4a-5, derivative canal 24' extending through main body 2) with a first acoustic filter (Voix, Paragraph 31 and Figures 4a-5, derivative canal 24' filled with a respective filtering material 25' is construed as a mesh. Also, the derivative canal 24’ having an acoustic chamber and lower acoustic port) comprising a first upper acoustic port (Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle), a first acoustic mesh 25' (Voix, Paragraph 31, The filtering material 25' can be selected from various materials such as, but not limited to, layers of plastic or metallic meshes), a first acoustic chamber (Voix, Paragraph 31 and Figures 4a-5, acoustic chamber formed in the derivative canal 24' between the filtering material 25' and the canal 24 adjacent the innermost face 18) and a first lower acoustic port (Voix, Paragraph 31 and Figures 4a-5, lower acoustic port formed at the connection between the derivative canal 24' and the canal 24 adjacent the innermost face 18), and comprises a second sound passage (Paragraph 28 and Figure 2, second hole 32; Voix, Paragraph 31 and Figures 4a-4b, derivative canal 24'' extending through main body 2) with a second acoustic filter (Voix, Paragraph 31 and Figures 4a-4b, derivative canal 24’’ filled with a respective filtering material 25’’ is construed as a mesh. Also, the derivative canal 24’’ having an acoustic chamber and lower acoustic port) comprising a second upper acoustic port (Modification of Figure 4a of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’’ within the derivative canal 24’’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle), a second acoustic mesh 25’' (Voix, Paragraph 31, The filtering material 25'’ can be selected from various materials such as, but not limited to, layers of plastic or metallic meshes), a second acoustic chamber (Voix, Paragraph 31 and Figures 4a, acoustic chamber formed in the derivative canal 24’’ between the filtering material 25’’ and the canal 24 adjacent the innermost face 18) and a second acoustic lower port (Voix, Paragraph 31 and Figures 4a, lower acoustic port formed at the connection between the derivative canal 24’’ and the canal 24 adjacent the innermost face 18). 
	However, the combination of Brown in view of Voix in view of Boyle fails to explicitly disclose a second acoustic filter comprising a first acoustic membrane and a second acoustic membrane.  
	Berg teaches (Paragraphs 24, 27-28; Figures 1-4) an analogous earplug (Paragraph 24 and Figure 1, passive hearing protection earplug with filter for sound adjustment) with an analogous second acoustic filter 21,31 (Paragraphs 27-28 and Figures 2-3, passive acoustic filter elements 21 and 31 are construed as membranes and the space between the acoustic filter elements 21 and 31 within the orifices 20,30 is considered an acoustic chamber) comprising a first acoustic membrane 21 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter element 21 consists of a membrane 26) and a second acoustic membrane 31 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter element 31 consists of a membrane).  
 	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second acoustic chamber (Paragraph 31 and Figures 4a, acoustic chamber formed in the derivative canal 24’’ between the filtering material 25’’ and the canal 24 adjacent the innermost face 18) of the second acoustic filter of Brown in view of Voix in view of Boyle, so that there is a first acoustic membrane and second acoustic membrane which define the second acoustic chamber, as taught by Berg, in order to provide an improved insert with acoustic filter first and second membranes within the sound path, in which the membranes lead to a high-pass characteristic of the filter component (Berg, Paragraph 28).
Regarding claim 24, the combination of Brown in view of Voix in view of Boyle discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle) wherein a stiffness of said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'' and 25') is a first parameter (Voix, Paragraph 31, changing an open surface area adjusts a stiffness parameter of the filtering acoustic mesh 25’,25’’,25’’’ which inherently controls a specific frequency response) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle) and hence the attenuation thereof, which is controlled by changing the open surface area (Voix, Paragraph 31, filtering mesh material 25', 25'',25' has an inherent open surface area) of said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'' and 25').
	However, the combination of Brown in view of Voix in view of Boyle fails to explicitly disclose wherein a stiffness of said at least one acoustic membrane is a first parameter for determination of a specific frequency response of said acoustic filter and hence the attenuation thereof, which is controlled by changing the open surface area of said at least one acoustic membrane.
Berg teaches (Paragraphs 24, 27-28; Figures 1-4) an analogous acoustic filter 21,31 (Paragraphs 27-28 and Figures 2-3, passive acoustic filter elements 21 and 31 are construed as membranes and the space between the acoustic filter elements 21 and 31 within the orifices 20,30 is considered an acoustic chamber) comprising at least one acoustic membrane 21,31 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an acoustic chamber (Paragraph 31 and Figures 4a, acoustic chamber formed in the derivative canal 24’’ between the filtering material 25’’ and the canal 24 adjacent the innermost face 18) of an acoustic filter of Brown in view of Voix in view of Boyle, so that there is a first acoustic membrane and second acoustic membrane which define the second acoustic chamber, as taught by Berg, in order to provide an improved insert with acoustic filter first and second membranes within the sound path, in which the membranes lead to a high-pass characteristic of the filter component (Berg, Paragraph 28).
Therefore, the combination of Brown in view of Voix in view of Boyle in view of Berg discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle; in Paragraphs 27-28 and Figures 3-4 of Berg) wherein a stiffness of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26) is a first parameter (Berg, Paragraphs 27-28, changing an open surface area adjusts a stiffness parameter of the filtering acoustic membrane 21,31 which inherently controls a specific frequency response) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’’ of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30) and hence the attenuation thereof, which is controlled by changing the open surface area (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 have an inherent open surface area) of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26).
Claims 22 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Pub. No. 20160022499) in view of Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161) and in further view of Berg et al. (U.S. Patent Pub. No. 20060042865) and Hossain (U.S. Patent Pub. No. 20180237967) and Coates et al. (WO 2010063079 A1).
Regarding claim 22, the combination of Brown in view of Voix in view of Boyle discloses the invention as described above but fails to explicitly disclose wherein said at least one acoustic membrane is made of a polymeric material, such as PTFE, and are configured as a thin porous film with an air 2s at a pressure of 200 Pa and with a DC flow resistance within the range of 2500-40 000 MKS Rayls.
	Berg teaches (Paragraphs 24, 27-28; Figures 1-4) an analogous acoustic filter 21,31 (Paragraphs 27-28 and Figures 2-3, passive acoustic filter elements 21 and 31 are construed as membranes and the space between the acoustic filter elements 21 and 31 within the orifices 20,30 is considered an acoustic chamber) comprising at least one acoustic membrane 21,31 (Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26).
	It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an acoustic chamber (Paragraph 31 and Figures 4a, acoustic chamber formed in the derivative canal 24’’ between the filtering material 25’’ and the canal 24 adjacent the innermost face 18) of an acoustic filter of Brown in view of Voix in view of Boyle, so that there is a first acoustic membrane and second acoustic membrane which define the second acoustic chamber, as taught by Berg, in order to provide an improved insert with acoustic filter first and second membranes within the sound path, in which the membranes lead to a high-pass characteristic of the filter component (Berg, Paragraph 28).
	However, the combination of Brown in view of Voix in view of Boyle in view of Berg fails to explicitly disclose wherein said at least one acoustic membrane is made of a polymeric material, such as PTFE, and are configured as a thin porous film with an air permeability within the range of 4- 150 L/m2s at a pressure of 200 Pa and with a DC flow resistance within the range of 2500-40 000 MKS Rayls.
	Hossain teaches (Paragraphs 23, 47, 52, 55, 64, 91; Figure 2) wherein said at least one analogous acoustic membrane (Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 with membrane 12 arranged between two carrier layers 11, as a result of which the membrane layer 12 is protected, such that the resulting vent is capable of withstanding mechanical forces in application) is made of a polymeric material, such as PTFE (Paragraph 47 and Figure 2, the membrane 12 and/or the carrier layer 11 of the inventive protective vent 10 can be made of polytetrafluorethylene PTFE), and are configured as a thin (Paragraph 64, individual fibers of the carrier material 11 as well as the membrane 12 have thin layer thicknesses) porous film (Paragraphs 23 and 52, porous distribution on carrier layers 11 and membrane 12) with an air permeability within the range of 4- 150 L/m2s (Paragraph 91 and Figure 2, air permeability of 15 L/m2s can be achieved; see MPEP 2144.05 Obviousness of Overlapping Ranges, since air permeability is 15 L/m2s anticipates the claimed range of 4-150 L/m2s) at a pressure of 200 Pa (Paragraph 32, The increased pressure applied to the protective vent on one side is 200 Pa Pascal during the measurement and the test area is 20 cm.sup.2 of the protective vent, in particular according to ISO 9237:1995-12).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one acoustic membrane of Brown in view of Voix in view of Boyle in view of Berg, so that the acoustic membrane is made of a polymeric material of thin porous film with an air permeability within the range of 4-150 L/m2s, as taught by Hossain, in order to provide an improved insert with an enhanced acoustic membrane that is constructed of a thin porous film with an optimal air permeability withstanding mechanical forces ultimately applicable in providing a higher attenuation of decibel sound (Hossain, Paragraph 91).
	However, the combination of Brown in view of Voix in view of Boyle in view of Berg in view of Hossain fails to explicitly disclose a DC flow resistance within the range of 2500-40 000 MKS Rayls. 
	Coates teaches (Page 3, lines 26-29; Page 4, lines 1-3) an analogous acoustic membrane (Page 3, lines 26-29, composite acoustic product comprising a porous limp sheet with a relatively high flow resistance, and a layer of porous bulk absorber attached to one side of the acoustic sheet and having a flow resistance substantially smaller than the sheet) having a DC flow resistance within the range of 2500-40 000 MKS Rayls (Page 4, lines 1-3, the composite acoustic product provided by these embodiments may exhibit locally reactive acoustic behavior and an overall flow resistance desirable for acoustic products, such as between 2800 MKS Rayls and 8000 MKS Rayls; see MPEP 2144.05 Obviousness of Overlapping Ranges, since a DC flow resistance range of between 2800 MKS Rayls and 8000 MKS Rayls anticipates the claimed range of 2500-40000 MKS Rayls). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material property for the acoustic resistance of the acoustic membrane of Brown in view of Voix in view of Boyle in view of Berg in view of Hossain, so that the DC flow resistance is within the range of 2,500-40,000 MKS Rayls, as taught by Coates, in order to provide an improved earplug with an enhanced acoustic membrane with an ideal acoustic resistance range to achieve a sound attenuation of 30 decibels such that the properties of the acoustic membrane are able to produce a desired high attenuation sound by correctly fitting the earplug (Coates, Page 4, lines 1-3). 
Regarding claim 25, the combination of Brown in view of Voix in view of Boyle in view of Berg in view of Hossain in view of Coates discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle; in Paragraphs 27-28 and Figures 3-4 of Berg; in Paragraphs 55, 91 and Figure 2 of Hossain; in Page 3, lines 26-29 and Page 4, lines 1-3 of Coates) wherein the DC flow resistance (Coates, Page 4, lines 1-3, The acoustic composite membrane has an airflow resistance of between 2800 MKS Rayls and 8000 MKS Rayls) of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26; Hossain, Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 with membrane 12 arranged between two carrier layers 11; Coates, Page 3, lines 26-29, composite acoustic membrane) and a DC flow resistance (Voix, Paragraph 31,there is an inherent DC flow resistance of filtering mesh material 25', 25'' and 25') of said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'' and 25'), respectively, is a second parameter (Voix, Paragraph 31, changing an open surface area and air permeability adjusts a DC flow resistance parameter of the filtering acoustic mesh 25’,25’’,25’’’ which inherently controls a specific frequency response; Berg, Paragraphs 27-28, changing an open surface area and air permeability adjusts a DC flow resistance parameter of the filtering acoustic membrane 21,31 which inherently controls a specific frequency response) for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’ of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30) and hence the attenuation thereof, which is controlled by changing the open surface area (Voix, Paragraph 31, selecting the open surface area of filter meshes 25',25'',25''' to inherently provide a desired attenuation; Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 have an inherent open surface area; Hossain, Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 has an inherent open surface area; Coates, Page 3, lines 26-29, composite acoustic membrane has an inherent open surface area) and said air permeability (Voix, Paragraph 31, filtering mesh material 25', 25'',25’’' has an inherent air permeability; Hossain, Paragraph 91 and Figure 2, air permeability of 15 L/m2s can be achieved) of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26; Hossain, Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 with membrane 12 arranged between two carrier layers 11; Coates, Page 3, lines 26-29, composite acoustic membrane) and said at least one acoustic mesh (Voix, Paragraph 31, filtering mesh material 25', 25'',25’’').
Regarding claim 26, the combination of Brown in view of Voix in view of Boyle in view of Berg in view of Hossain in view of Coates discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle; in Paragraphs 27-28 and Figures 3-4 of Berg; in Paragraphs 55, 91 and Figure 2 of Hossain; in Page 3, lines 26-29 and Page 4, lines 1-3 of Coates) wherein a third parameter for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30), and hence the attenuation, is controlled by changing a surface weight, a thickness and said open surface area (Voix, Paragraph 31, adjusting a surface weight, thickness, and open surface area parameter of the filtering acoustic mesh 25’,25’’,25’’’ inherently controls a specific frequency response; Berg, Paragraphs 27-28, adjusting a surface weight, thickness, and open surface area parameter of the filtering acoustic membrane 21,31 inherently controls a specific frequency response) of said at least one acoustic membrane (Berg, Paragraphs 27-28 and Figures 3-4, passive acoustic filter elements 21,31 consist of a membrane 26; Hossain, Paragraphs 55, 91 and Figure 2, acoustic protective vent 10 with membrane 12 arranged between two carrier layers 11; Coates, Page 3, lines 26-29, composite acoustic membrane) and said at least one acoustic (Voix, Paragraph 31, filtering mesh material 25', 25'',25’’').
Regarding claim 27, the combination of Brown in view of Voix in view of Boyle in view of Berg in view of Hossain in view of Coates discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Figure 1 of Boyle; in Paragraphs 27-28 and Figure 3 of Berg) wherein a fourth parameter for determination of a specific frequency response of said acoustic filter (Voix, Paragraph 31 and Figures 4a-5, three derivative canals 24', 24'' and 24''' filled with a respective filtering mesh material 25', 25'', and 25'''. Also the derivative canals 24’,24’’,24’’’ include an acoustic chamber and lower acoustic port; Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30), and hence the attenuation, is controlled by changing a volume and shape (Voix, Paragraph 31 and Figures 4a-5, adjusting a volume and shape of the derivative canal 24’between the filtering material 25',25'',25''' and the canal 24 adjacent the innermost face 18  inherently controls a specific frequency response; Berg, Paragraphs 27-28 and Figure 3, adjusting a volume and shape of the acoustic chamber between filter membranes 21 and 31 inherently controls a specific frequency response) of said acoustic chamber (Voix, Paragraph 31 and Figures 4a-5, acoustic chamber formed in the derivative canal 24' between the filtering material 25' and the canal 24 adjacent the innermost face 18; Modification of Figures 4a-5 of Voix in view of Figure 3 of Berg, modifying a derivative canal 24’’ between the filtering material 25',25'',25''' and the canal 24 adjacent the innermost face 18 of Voix to include first and second membranes within the sound path, such as the filter membranes 21 and 31 of Berg forming an acoustic chamber therebetween within the sound path of the orifices 20,30). 
Regarding claim 28, the combination of Brown in view of Voix in view of Boyle in view of Berg in view of Hossain in view of Coates discloses the invention as described above and further discloses (in Paragraph 31 and Figures 4a-5 of Voix; in Paragraph 23, 26, and Figure 1 of Boyle; in Figure 3 of Berg) wherein a fifth parameter for determination of a specific frequency response of said acoustic filter, and hence the attenuation, is controlled by changing the open area (Voix, Paragraph 31, adjusting an open surface area parameter of the lower acoustic port of the derivative canals 24', 24'' and 24''' to inherently provide a desired attenuation; Berg, Paragraphs 23, 26, adjusting an open surface area of the space within the ports 132 to inherently provide a desired attenuation) of said upper (Modification of Figure 5 of Voix in view of Figure 1 of Boyle, modifying a space between the inlet at the outermost face 16 of Voix and the filtering material 25’ of Voix so that there is an upper acoustic port between the outermost face 16 and the filtering material 25’ within the derivative canal 24’ of Voix, such as the additional ports 132 which form an upper acoustic port between an inlet and water resistance screen 134 of Boyle) and lower (Voix, Paragraph 31 and Figures 4a-5, lower acoustic port formed at the connection between the three derivative canals 24', 24'' and 24''' and the canal 24 adjacent the innermost face 18) acoustic ports.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Patent Pub. No. 20160022499) in view of Voix et al. (U.S. Patent Pub. No. 20110158421) in view of Boyle et al. (U.S. Patent Pub. No. 20140072161) and in further view of Bartholdi et al. (Filter Media Performance and Its Influence on Filtration Results-Experience, Expectations and Possibilities in Vacuum and Pressure Filtration, Sefar.com, FILTECH 2015-L13-Filter Media, February 24-26, 2015 - Cologne - Germany) and Saati (Saatifil Acoustex Technical Data Sheet, February 05, 2018)
Regarding claim 23, the combination of Brown in view of Voix in view of Boyle discloses the invention as described above but fails to explicitly disclose wherein said at least one acoustic mesh is made of a polymeric material, such as polyester, and are configured as a woven mesh of monofilaments of said polymeric material with an air permeability within the range of 250-2500 L/m2s at a pressure of 200Pa and a DC flow resistance within the range of 100-800 MKS Rayls.
Bartholdi teaches (Pages 2/17-4/17; Table 1) wherein said at least one analogous acoustic mesh (Pages 2-17-4/17, woven filter mesh fabric) is made of a polymeric material, such as polyester (Page 4/17, No. 16 in Table 1, Polyethylene terephthalate woven monofilament), and are configured as a woven mesh of monofilaments of said polymeric material (Page 4/17, No. 16 in Table 1, Polyethylene terephthalate woven monofilament) with an air permeability within the range of 250-2500 L/m2s (Page 4/17, No. 16 in Table 1, air permeability is 657 L/m2s at 200 Pa; see MPEP 2144.05 Obviousness of Overlapping Ranges, since air permeability is 657 L/m2s anticipates the claimed range of 250-2500 L/m2s) at a pressure of 200Pa. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one acoustic mesh of Brown in view of Voix in view of Boyle, so that the acoustic mesh is made of woven monofilaments of polymeric material with an air permeability within the range of 250-2500 L/m2s, as taught by Bartholdi, in order to provide an improved insert with an enhanced acoustic mesh that is constructed of a woven polyester with an optimal air permeability that yields ideal filter performance when applied for filtering to both low and high sound attenuations (Bartholdi, Page 2/17).
However, the combination of Brown in view of Voix in view of Boyle in view of Bartholdi fails to explicitly disclose a DC flow resistance within the range of 100-800 MKS Rayls.
Saati teaches (Pages 1/4-2/4) an analogous acoustic mesh (Pages 1/4-2/4, Acoustic 260 is a precision woven mesh of smooth monofilament polyester polymer for acoustic filter in audio applications such as earbuds, headsets, and speakers) with a DC flow resistance within the range of 100-800 MKS Rayls (Page 2/4, Acoustic 260 with air flow resistance of 260 MKS Rayls; see MPEP 2144.05 Obviousness of Overlapping Ranges, since a DC flow resistance range of between 260 MKS Rayls anticipates the claimed range of 100-800 MKS Rayls).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material property for the acoustic resistance of the acoustic mesh of Brown in view of Voix in view of Boyle in view of Bartholdi, so that the DC flow resistance is within the range of 100-800 MKS Rayls, as taught by Saati, in order to provide an improved insert with an enhanced acoustic membrane with an ideal acoustic resistance range to achieve a high precision and consistency with a flat frequency response over the widest possible range, as well as efficient protection from dust, metal particles and liquids with strict airflow control in both low and high sound attenuation filters (Saati, Page 2/4). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MICHAEL MILO/
Art Unit 3786       

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786